                          r M&b &17£
                           Case 1:19-mj-06978-UA Document 4 Filed 07/26/19 Page 1 of 1

 DOCKET No. /                                                      DEFEND~                        IQAJO-C +-4 ~'3SekJn
 AUsAIDu1D iCen:too                                                DEF.'SC~OEL
                                                                   O RETAINED FED L DEFENDE
                                                                                                           G:::d li'
                                                                                                          O CJA O      PRESENTMENT ONLY
                                                                                                                                       'o
 D _ _ _ _ _ _ _ _ INTERPRETER NEEDED
                                                                                  EFENDANT WAIVES PRETRIAL REPORT

~ule 5 D Rule 9 D Rule 5(c)(3) D Detention Hrg.                       DATE OF ARREST          1/2.'° /I?              •   VOL. SURR.
                                                                      TIME OF ARREST    /o    I     :,10 ~ i.-.....   ,.JioNWRIT
 D Other:                                                             TIME OF PRESENTMENT            :J: .J        ~
              ---------------                                             .                                   0t
                                                              BAIL DISPOSITION
                                                                                                                       0 SEE SEP. ORDER
~ETENTION ON CONSENT W/O PREJUDICE        O DETENTION: RISK OF FLIGHT/DANGER O SEE TRANSCRIPT
 D DETENTION HEARING SCHEDULED FOR:
 0 AGREED CONDITIONS OF RELEASE     ---------
 • DEF. RELEASED ON OWN RECOGNIZANCE
 0$_ _ _ _ _ PRB                  • ___
                                FRP
 0 SECURED BY $_ _ _ _ _ _ CASH/PROPERTY: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D TRAVEL RESTRICTED TO SDNY/EDNY/_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 0 TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
 D SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)
 D PRETRIAL SUPERVISION: D REGULAR D STRICT D AS DIRECTED BY PRETRIAL SERVICES
 0 DRUG TESTING/TREATMT AS DIRECTED BY PTS D MENTAL HEALTH EVAL/TREA1MT AS DIRECTED BY PTS
 D DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

 D HOME INCARCERATION      D HOME DETENTION     D CURFEW    D ELECTRONIC MONITORING    D GPS
 D DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

 0 DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] D DEF. TO CONTINUE OR START EDUCATION PROGRAM
 D DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

 0 DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
 D DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS: _ _ _ _ _ _ _ _ __
 - - - - - - - - - - - - - - - - - - - ~ · REMAINING CONDITIONS TO BE MET BY: _ _ _ __

 ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:




 0 DEF. ARRAIGNED; PLEADS NOT GUILTY                        D CONFERENCE BEFORE DJ. ON _ _ _ _ __
 0 DEF. WAIVES INDICTMENT
 0 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 316l(h)(7) UNTIL _ _ _ _ __

 For Rule 5(c)(3) Cases:
  D IDENTITY HEARING WAIVED                                       D DEFENDANT TO BE REMOVED
  0 PRELIMINARY HEARING IN SDNY WAIVED                            D CONTROL DATE FOR REMOVAL: _ _ _ _ __


 PRELIM1NAJ7HEARJNG DATE,                .F   2. I,.   2. 0       ¥ ON DEFENDANT'S CONSENT


 DATE:       7 21.o/ 19                                                                      d      ~
                                                                              NITED STATES MAGISTRATE JUDGE, S.D.N.Y.
  ~      (original)- COURT FILE   flliK- U.S. ATTORNEY'S OFFICE        YELI..mY, - U.S. MARSHAL      Qfilalli- PRETRIAL SERVICES AGENCY
 Rev'd 2016 Ill - 2
